Title: [Diary entry: 15 January 1787]
From: Washington, George
To: 

Monday 15th. Mercury at 42 in the Morning—52 at Noon and 50 at Night. Rain last Night with the wind fresh from the So. Wt. which continued so through the day. Very lowering all day & now and then a sprinkling with rain but not enough to drive people from work. The Sun set clear and the Western horison indicated fair weather. Rid to all the Plantations & to the Ditchers. In the Neck set the best plowman (Nat) to marking field No. 3 into 5 feet rows for Corn, Potatoes, Pease &ca. and finding the plowing in No. 2 wet & heavy I directed the plows to list after Nat every alternate row as soon as he had got sufficiently ahead and in the meantime while No. 2 (which was in Corn last year) remained so wet to endeavour to plow the New field about to be taken in for Corn next year. Plowing and other work going on as usual at the other places. Began to Maul Rails for French’s & to fit up two plows for plowing there. James Lawson just finished the Ditch through the Woods from the Road to the fence where the Dutchman began & began below Manleys Ho[use] opposite to work up till he meets the Dutchman. Ascertained how many of the following Sorts of Seeds there are

in a lb. Troy—The weight of a bushel of each & how much an acre will take of each sort to sow it. 
 

Sorts of Seeds
Numbr. of Grains
Propn. ofChaff in ea.
Weight ofa bushof ea. seed
Seeds for an Acre


at 4 Inchs. sqr.
at 12 Inch sqr.



in the lb.
in the Bush
lbs.
galls.
lbs.
galls.


Red Clover
71,000
4,863,500
1/30
68 1/2  
5 4/8
0 5/8




Timothy
298,000
13,410,000
1/13
45      
1 2/8
0 2/8




New Rivr. Grass
844,800
8,448,000
1/14
10      
0 4/8
0 3/8




Orchd. grass
387,800
4,459,700
1/6 
11 1/2  
1    
0 7/8




Eastn. Shore Pea
14,400
964,800
1/30
67      


3    
3/64


Bla: eye Pease
2,300
140,300
1/32
61      


18 7/8
2 1/2


Crouder do.
1,600
97,600
1/34
61      


27 2/8
3 4/8


Barley
8,925
455,685
1/37
51      
44   
7    



